Citation Nr: 0827161	
Decision Date: 08/12/08    Archive Date: 08/18/08

DOCKET NO.  07-40 168	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.

2. Entitlement to service connection for right ear hearing 
loss.

3. Entitlement to service connection for tinnitus.



REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1970 to August 1974. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2006 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDINGS OF FACT

1. Left ear hearing loss is not currently shown. 

2. Right hearing loss was not affirmatively shown to have had 
onset during service; right ear sensorineural hearing loss 
was not manifested to a compensable degree within one year 
from the date of separation from service; hearing loss, first 
diagnosed after service beyond the one-year presumptive 
period for sensorineural hearing loss as a chronic disease, 
is unrelated to an injury, disease, or event of active 
service origin, to include the service-connected residuals of 
right zygoma and maxilla fracture.

3. Tinnitus was not affirmatively shown to have had onset 
during service; tinnitus, first diagnosed after service, is 
unrelated to an injury, disease, or event of active service 
origin, to include the service-connected residuals of right 
zygoma and maxilla fracture.

CONCLUSIONS OF LAW

1. Left ear hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2007).

2. Right ear hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been 
incurred during service; and right hearing loss is not 
proximately due to or the result of the service-connected 
residuals of fractures of the right zygoma and maxilla.  38 
U.S.C.A. §§ 1110, 1112, 1137, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.385 
(2007).  

3. Tinnitus was not incurred in or aggravated by service; and 
tinnitus is not proximately due to or the result of the 
service-connected residuals of fractures of the right zygoma 
and maxilla.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.310(a), 3.385(2007).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in May 2006 and in December 2006.  The veteran 
was notified of the type of evidence needed to substantiate 
the claims of service connection, namely, evidence of a 
current disability; evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service; and evidence 
that the disabilities were caused or aggravated by a service-
connected disability.  The veteran was also notified that VA 
would obtain service records, VA records, and records of 
other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The notice included 
the provisions for the effective date of the claims and for 
the degree of disability assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim).  

To the extent that the VCAA notice of the provisions for the 
degree of disability assignable and for the effective date of 
the claims was provided after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  

The timing error was cured by adequate content-complying VCAA 
notice and subsequent readjudication as evidenced by the 
statement of the case, dated in October 2007.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). Duty to Assist



Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The veteran was afforded a VA 
examination in October 2006 and an addendum opinion to the 
examination report was obtained.  As the veteran has not 
identified any additional evidence pertinent to his claims, 
not already of record, and as there are no additional records 
to obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for ninety days develops hearing 
loss of the sensorineural type to a degree of 10 percent or 
more within one year from separation from service, service 
connection may be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 
3.309. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
that is proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.310(a). Secondary 
service connection includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  In 
October 2006, 38 C.F.R. § 3.310(a) was amended to conform 
with Allen, additionally, other substantive changes were 
made.  As the claim was filed before the other substantive 
changes were made, only the changes that conform to Allen 
apply. 

As for secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service- 
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

Factual Background

The service treatment records, including the reports of 
entrance and separation examinations, show that in April 1972 
veteran suffered a fracture of the right zygoma and maxilla.  
The service treatment records do not contain any complaint, 
finding, history, treatment, or diagnosis of either hearing 
loss or tinnitus.  

On separation examination, the veteran indicated that he did 
not have hearing loss. And audiology testing revealed pure 
tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 
4000, Hertz as 0, 0, 0, 0, and 0, in the right ear and 5, 0, 
0, 0, and 0, in the left ear, which was within normal limits 
by VA standards under 38 C.F.R. § 3.385.  Neither hearing 
loss nor tinnitus was listed as a defect or diagnosis by the 
examiner. 

By a rating decision in November 1995, the RO granted service 
connection for residuals of fractures of the right zygoma and 
maxilla and for nerve damage secondary to the fractures. 

After service, in January 1998, private medical records 
documented right ear hearing loss by audiometric testing and 
occasional right ear tinnitus.  History included occupational 
noise exposure.  The assessment was right ear sensorineural 
hearing loss. 

VA records disclose that in October 2005 the veteran 
complained of intermittent tinnitus for about seven years.  
History included hearing loss since 1997.  

On VA audiology evaluation in November 2005, the veteran 
complained of bilateral hearing loss and right ear tinnitus.  
History included civilian occupational noise exposure for 20 
years as a mechanic and supervisor, working around jet 
engines and other equipment for the Department of the Navy.  
The veteran indicated that he wore ear protection, but not 
consistently.  Audiological testing revealed sensorineural 
hearing loss in the right ear by VA standards under 38 C.F.R. 
§ 3.385, but not in the left ear. 

On VA audiological examination in October 2006, the veteran 
complained of hearing loss and right ear tinnitus for about 
10 years.  The veteran stated that as a civilian he used 
power tools as a mechanic of 22 years and that he wore 
hearing protection as needed.  



An audiogram revealed pure tone thresholds, in decibels, at 
500, 1000, 2000, 3000, and 4000, Hertz as 25, 25, 25, 25, and 
65, in the right ear and 20, 15, 15, 10, and 20, in the left 
ear.  Speech recognition scores were 100 percent in the right 
ear and 96 percent in the left.  The examiner expressed the 
opinion that based on the audiometric configuration, case 
history, and review of the claims file, it was less likely 
than not that hearing loss and tinnitus began with noise 
exposure in the military.  

In November 2006, the VA examiner who conducted the October 
2006 VA audiological examination, prepared an addendum 
wherein she addressed the veteran's contention that his 
hearing loss and tinnitus was secondary to his service 
connected right zygoma and maxilla fracture.  The examiner 
noted that on separation from service the veteran's hearing 
tested normal, bilaterally.  Therefore, it was less likely 
than not that the claimed tinnitus and hearing loss was 
secondary to the fractures. 

In January 2007, VA physician expressed the opinion that 
closed head trauma severe enough to cause facial fractures 
could leave a neurosensory hearing impairment as well as 
tinnitus.  

Analysis

The service treatment records show that on audiology testing 
on separation examination the veteran's hearing by 
audiometric testing was within normal limits by VA standards 
under 38 C.F.R. § 3.385.  Neither hearing loss nor tinnitus 
was listed as a defect or diagnosis by the examiner.  On the 
basis of the service treatment records, neither the current 
hearing loss nor tinnitus was affirmatively shown to be 
present during service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).

As the service treatment records lack the documentation or 
the combination of manifestations sufficient to identify 
hearing loss or tinnitus and sufficient observation to 
establish chronicity during service, and as chronicity in 
service is not adequately supported by the service medical 
records, then a showing of continuity of symptomatology after 
service is required to support the claims.

Although the veteran complains of left ear hearing loss, left 
ear hearing loss by VA standards under 38 C.F.R. § 3.385 has 
not been documented by audiology testing in 1998, in 2005, or 
in 2006.  As the Board may consider only independent medical 
evidence to support its finding on a question involving a 
medical diagnosis, not capable of lay observation, and as 
there is no competent medical evidence of current left ear 
hearing loss by VA standards under 38 C.F.R. § 3.385, there 
can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for the right ear and tinnitus, after service, 
sensorineural hearing loss in the right ear and tinnitus were 
first documented in 1998.  The absence of documented 
complaints of right ear hearing loss or tinnitus from 1974 to 
1998, is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  The Board finds 
the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity. 

And the diagnosis of right ear sensorineural hearing loss in 
1998 is well beyond the one-year presumptive period for 
manifestation of sensorineural hearing loss as a chronic 
disease under 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309. 

As for service connection based on the initial documentation 
of right ear hearing loss and tinnitus after service under 38 
C.F.R. § 3.303(d), the evidence in favor of the claim 
consists of the opinion of a VA physician,  who expressed the 
opinion that closed head trauma severe enough to cause facial 
fractures could leave a neurosensory hearing impairment as 
well as tinnitus.  

The evidence against the claim consists of the medical 
opinion of a VA examiner, who expressed the opinion that the 
veteran's military service was less likely to have 
contributed to hearing loss and tinnitus than his civilian 
occupational experiences, 


and in an addendum to the VA examination report concluded 
that it was less likely than not that the hearing loss and 
tinnitus were secondary to the service-connected residuals of 
fractures of the zygoma and maxilla.  

With regard to medical opinions, the credibility and weight 
to be attached to a medical opinion are within the Board's 
province as finder of fact.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
opinion over another depending on factors such as reasoning 
employed and whether or not, and the extent to which, the 
prior clinical records and other evidence were reviewed.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). 

Factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-9 (2000).  

There is no indication that the VA physician based his 
opinion on a review of the veteran's file to include the 
service treatment records.  Moreover, the veteran's 
post-service occupational history of noise exposure was not 
addressed.  Also the opinion was expressed in the term of 
"could", the equivalent of "may", which also implies that it 
"could not" and it is too speculative to establish a medical 
nexus.  For this reason, the Board rejects the medical 
opinion as favorable evidence.  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).

In contrast, the VA examiner reviewed the veteran's file and 
referred to the service treatment records as well as the 
history of occupational exposure.  The VA examiner expressed 
the opinion that the veteran's military service was less 
likely to have contributed to his hearing loss and tinnitus 
than his civilian occupational experiences.  Furthermore, the 
examiner specifically noted that it was less likely than not 
that the claimed tinnitus and hearing loss were secondary to 
the service connected right zygoma and maxilla fracture.  The 
examiner based her findings on the fact that upon service 
discharge the veteran's hearing was evaluated as normal.  

As the value of a medical opinion is dependent, in part, upon 
the extent to which it reflects clinical data or other 
rationale to support the opinion, Bloom v. West, 12 Vet. App. 
185, 187 (1999), and as the medical opinion against the 
claims was based on a review of the entire record and 
contained a rationale for the opinion, which was consistent 
with the facts in the record, the Board finds that the 
opinion of the VA examiner, which oppose rather than support 
the claims, more probative of the question of whether the 
current right ear hearing loss and tinnitus, first diagnosed 
after service, are secondary to the service-connected 
residuals of fractures of the right zygoma and maxilla, which 
outweighs the opinion of the VA physician. 

As for the veteran's statements relating his current right 
ear hearing loss and tinnitus to the service-connected right 
zygoma and maxilla fracture, where as here, the question is 
one of medical causation, competent medical evidence is 
required to substantiate the claims because a lay person is 
not qualified through education, training, and expertise to 
offer an opinion on medical causation.  38 C.F.R. § 3.159; 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
Therefore the veteran's statements are not competent evidence 
on the question of medical causation, that is, the 
relationship between the current right hearing loss and 
tinnitus and the service-connected residuals of fractures of 
the right zygoma and maxilla. 

As the Board may consider only independent medical evidence 
to support its finding as to a question involving medical 
causation, which is not capable of lay observation, and as 
the preponderance of the evidence is against the claims of 
service connection for the reasons articulated, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b). 

(The Order follows on the next page.).






ORDER

Service connection for left ear hearing loss is denied.  

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals









 Department of Veterans Affairs


